Citation Nr: 0703964	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  06-31 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1941 to October 
1945, and August 1946 to August 1949.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which granted service connection for PTSD and pterygium scars 
with initial ratings of 30 percent and 0 percent, 
respectively, from April 8, 2004.    

In an October 2006 VA Form 9, the veteran specifically 
withdrew his request for an increased initial rating for 
pterygium scars.  In January 2007, the veteran and his spouse 
testified before the undersigned Veterans Law Judge and a 
transcript is of record.  Also in January 2007, the veteran's 
appeal was advanced on the Board's docket in accordance with 
38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's PTSD has manifested to a degree of severity 
reflected by a 70 percent rating; otherwise, the competent 
evidence of record shows that the veteran had not suffered 
from gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
April 2004 letter.

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, in August 2006, the veteran 
received a letter in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which provided 
information concerning a disability rating and effective 
date.  Though the notice was part of a letter intended to 
address a claim of individual unemployability, the Board 
finds that it effectively fulfilled VA's duty to notify 
concerning an initial rating.  Also, the veteran received 
another Dingess notification in December 2006.  Moreover, 
because this decision grants an increased initial rating, the 
veteran will have an opportunity to contest an effective 
date, should he so desire, when the RO effectuates the order 
below in a rating decision.  

Also, in order to be consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), a VCAA notice must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
April 2004 letter when it stated as follows:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."      

The sufficient April 2004 letter was issued prior to the 
rating decision on appeal.   Additionally, the RO issued a 
September 2006 statement of the case following the August 
2006 Dingess notification.  See Mayfield v. Nicholson, No. 
02-1077, slip. op. at 4 (U.S. Vet. App. Dec. 21, 2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir 2006), can be 
cured by a readjudication following notification).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For this appeal, the 
record contains a March 2006 VA examination report.  See 
38 C.F.R. § 3.159(c)(4)(B).  Also, the file contains VA 
treatment records from 2004 to 2006, and various lay 
statements from the veteran and his spouse.  

The Board is not aware of the existence of any additional 
relevant evidence which ought to be obtained for disposition 
of the claims below, and therefore, no further assistance to 
the veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Because the 
veteran has received adequate notice under the VCAA no 
prejudice results in proceeding with the issuance of a final 
decision for the issues below.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal standards

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating may be assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Analysis

The veteran, via his spouse, has contended that his 
disability picture regarding PTSD most closely approximates a 
70 percent rating, and the Board agrees.

Particularly, at a March 2006 VA examination, the examiner 
indicated a diagnosis of Axis I, PTSD; Axis III, Alzheimer's; 
and Axis IV, stress at level 2 to 3 including increasing 
dementia.  Also, for Axis V, the examiner found a Global 
Assessment of Functioning (GAF) score of 45 for PTSD, and a 
GAF score of 35 for Alzheimer's.  The examiner stated that 
the veteran was not competent to handle his monetary benefits 
in his best interest, and concluded that the veteran's 
current psychosocial functiong was fair to poor, partly due 
to PTSD and partly due to Alzheimer's.  The examiner 
expressed that the veteran's Alzheimer's would make it more 
and more difficult for him to handle symptoms of depression, 
and that the anger that was part of the PTSD would resonate 
with loss of emotional control caused by Alzheimer's.  
Further, the veteran's quality of life would be fair, and 
prognosis poor.  

At the hearing, the veteran's spouse testified that she had 
to help the veteran plan his daily excursions and choose his 
clothes.  

Given the examiner's assessment of serious symptoms of PTSD, 
a 70 percent rating is warranted.  Though the veteran had 
sought a 70 percent rating, it is also noted that a 100 
percent rating is not warranted at this time.  For example, a 
September 2004 VA treatment note indicated a mental status 
exam, and the veteran was alert, oriented, and without 
perceptual disturbance.  He had no unusual thought content, 
and his memory was intact.  

Similarly, a March 2006 VA examination found no persistent 
delusions or hallucinations.  It was noted that the veteran 
was able to maintain basic activities of living, and he had 
shown normal perception as well as no symptoms of psychosis.  
The record otherwise provides no evidence that the veteran 
has grossly inappropriate behavior, or that he has memory 
loss for names of close relatives or his own name.  In short, 
the veteran's PTSD has not manifested to a degree of total 
social impairment (see, for example, GAF scale 0-30 indicates 
recurrent violence or persistent inability to maintain 
minimum hygiene, at worst, and behavior sometimes incoherent, 
grossly inappropriate acts, and sucidical preoccupation, at 
best).  It is further noted that though the VA examiner 
indicated the PTSD and Alzheimer's would impact each other, 
the GAF score of 35 was, in fact, related to Alzheimer's.  
Thus, the currently assigned 70 percent rating for PTSD is 
meant to account for that disability and its impact on 
overall functioning, which had been reflected in a GAF score 
of 45.  


ORDER

An initial rating of 70 percent for service-connected PTSD is 
granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


